DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires the gas supply mechanism to increase a ratio “in a precursor in an atmosphere” but the claim already requires the gas supply mechanism to supply various gases – the claim includes no nexus between the first gas supply step and the “increase” step and the “atmosphere”.  For example, do the gases supplied by the in the first controller step constitute the atmosphere that is set forth in the “increase” step?  The first controller clause names multiple gases and the second such step names “a precursor”, but they both refer to the “raw material gas”.  Furthermore, how does a controller increase a C/Si ratio “in a precursor” and how is this related to the raw material gas.  It is also not clear if the number of atoms in the precursor is related to the number in the gas compound applied (i.e. SiH4 having one atom) or to the total number of atoms in the entire mixture (i.e. a certain % of silane in the mixture thereby controlling the number of atoms).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima (2014/0190400) in view of Ito (WO2016/129685, 2018/0266012 translation).
Kageshima teaches a film forming apparatus (Fig. 1 and related text), the apparatus is used for forming silicon carbide [0003], but it is noted that the use of the apparatus for forming any particular layer, such as silicon carbide, is an intended use of the apparatus (language previously applied) and the limitations for forming such a layer are in any case met by the presence of structure to form the same.  
The apparatus comprises:
- a substrate support, see susceptor 2 with support 7, the susceptor relative to the claimed susceptor is held to encompass both 2 and either of ceiling 3 and/or shield 12 which further encloses the substrate, and, per the art, the gas supply mechanism controls the flow of gas “in the susceptor”, 
- a gas supply mechanism, see 9, that, as per Fig. 1, supplies a flow of raw material gas to form a flow of raw material along a direction perpendicular to a central axis of the substrates, wherein the gas inlet originates outside of the substrate support, see particular flow arrows G of the figure and
- an induction coil configured to heat the substrate, 8.
	In regard to the supplied gases, Kageshima teaches silane and propane [0085] and does not teach multiple gases – but Ito teaches that SiC is operably formed using a mix of gases including silane, chlorosilane, propane and methane [0004].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply any combination of the gases of Ito in the process of Kageshima as it would allow for an operable SiC film to be formed.  
	The gases therefore include first and second Si and C containing gases – each of the respective Si/C containing gases are have different thermal decomposition temperatures and therefore the limitations of the first controller step are met.  
	In regard to the “increase” of the C/Si ratio, the limitation is indefinite as per above.  But, in any case, at some point the gas flow is started, when there is zero flow there is zero ratio of C/Si and therefore by starting the gas flow, there is in any case a higher ratio than zero of C/Si.  
In regard to the specific use of a controller, as per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings of a reference – it would have been understood that a controller (i.e. computer) of some type is used in the control the system and control the gas flows.  Such a controller is standard in the art.
There is no independent basis for a first flow of certain gases and a second flow of other gases with different thermal decomposition temperatures being carried out in any particular order in the claim and therefore all claim elements are met.
	Regarding claims 3 and 4, the teachings include that the susceptor 2 includes multiple substrate supports 7 (arranged in a circumferential direction as per claim 4) and a rotational shaft, 6.
	Regarding claims 5 and 6, as per the combined art, the silane and chlorosilane gases teach the claim requirements. 
	Regarding claim 7, Ito teaches acetylene, ethane or ethylene [0031].



Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.  The rejection has been modified in view of the claim amendments.  
	Applicants argue that the term “gas supply mechanism” was disregarded.  This is not factual as both of the rejections explained a part that is considered the gas supply mechanism.  The intended use was (appropriately) drawn to the use of the same part.
	The controller language has now been added, and the claim interpreted in the light of the steps effected by the controller.
	It is noted that the claims do not require distinct or time-based steps of supplying the first and second gases, as per above, they are operably applied at the same time.  The further limitations related to the C/Si ratio are vague and not connected to the first controller step in a clear manner, as indicated by the 112 rejection.
Muto (2018/0371641) is also relevant art and teaches control of an SiC film wherein the C/Si and the Cl/Si ratios are controlled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715